No. 14706
                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1979


IN RE THE MARRIAGE OF
RUTH CHARLOTTE HAMILTON,
                    Petitioner and Appellant,
         and
RICHARD DALE HAMILTON,
                    Respondent and Defendant.


Appeal from:        District Court of the Thirteenth Judicial
                     District,
                    Honorable LeRoy L. McKinnon, Judge presiding.
Counsel of Record:
    For Appellant:
           Stanton, Hovland and Torske, Hardin, Montana
    For Respondent:
           Gary E. Wilcox, Billings, Montana


                                Submitted on briefs:   August 1, 1979
                                            ~ecided:   FEB 11 1980
         - - -
Filed:   "LC A -
Mr. Justice Daniel J. Shea delivered the Opinion of the
Court.


        The wife appeals from that portion of a marriage dis-
solution decree of the Yellowstone County District Court
which distributed the marital estate upon the dissolution

of the marriage.    Because the required findings were not entered,
however, we cannot review the case on the merits, and therefore
must remand it to the District Court.
     The findings are totally inadequate in relation to the
valuation of the marital estate, and the failure to decide
whether the husband's dental office and the real estate upon

which it is situated, is part of the marital estate.
        In seeking to arrive at a valuation of the net marital
estate, three financial statements were introduced at trial, but
we cannot determine from the court's findings which, if any,
were used in arriving at the valuations.     In the case of In

Re Marriage of Kramer (1978),        Mont.      , 580 P.2d 439,
443, 35 St.Rep. 700, 704-705, we held that if a financial state-
ment is used to establish net worth, it must be one that was

prepared at or near the time of the dissolution, for that would
most clearly reflect the status of the property at the time of
trial.    The trial was held on September 7, 1978, and findings,
conclusions, and judgment were filed and entered on December 8,
1978.    The wife's financial statement was dated January 20, 1978
which listed total assets of $411,505.75 and total liabilities of
$49,200.    The husband, on the other hand, introduced two
financial statements, one dated June 28, 1977 which listed total
assets of $282,000 and total liabilities of $50,700, and the
second, dated August 13, 1978 listed total assets of $281,000
and total liabilities of $72,898.    There is obviously a great
disparity between the financial statement introduced by the wife
and those introduced by the husband.    But the trial court did

not indicate which, if any, it used in arriving at the net
marital estate.
     In apportioning the property, the trial court awarded
the wife the family h6;r.e, twenty acres of land together with
the buildings located on the land--for a total value of $85,000.

In addition she received household furnishings value at $8,000
and a 1973 Buick automobile.

     The husband, on the other hand, was awarded a total of
sixty acres of land valued at $132,000, Arabian horses valued at
$30,000, dental equipment and furnishings valued at $5,000,
and a 1973 Dodge pickup.    The husband was also ordered to assume
sole responsibility for a mortgage on real property in the
amount of $39,000.
     Before the hearing, the wife was awarded $500 per month
as temporary maintenance and temporary child support for one

child.   At the hearing the wife declared that she was abandoning
her claim to maintenance.    Although the wife now contends that
she is entitled to maintenance.        This assertion flies in the
face of her declaration at trial.        The trial court awarded
custody of the child to the husband, and therefore terminated

the temporary child support ordered to be paid by the husband.
     We cannot tell how the trial court arrived at the valuations
of the marital estate in reaching the property division.           It is
equally clear that it left dangling the questions of the number
of Arabian horses which comprise the marital estate, and whether
or not the husband's dental office and land upon which it is
situated is part of the marital estate.
     The trial court awarded the Arabian horses to the husband
and set their value at $30,000.        We have no way of telling how
it arrived at this figure.     axperts for both sides testified
concerning the value of the horses, and needless to say, the
testimony is exceedingly disparate.        The problem is further

complicated because the record discloses that not all the horses

were appraised, and that the parties' children had a property
                                 -3-
interest in the horses.   The trial court made no findings
as to the number of horses belonging in the marital estate;
nor did it enter any findings as to the property interest
the children had in any or all of the horses.    Indeed, the
findings are silent as to the total number of horses that are
involved; certainly a necessity if a valuation is to be placed

on them.   It is, therefore, impossible to determine how the
trial court arrived at the $30,000 figure for the horses.
     The findings, moreover, fail to mention the real estate
upon which the husband's dental building is located.    The parties
were in sharp conflict as to whether it constituted a marital
asset.   The wife contends that the dental property was an asset
acquired during the marriage, but the husband contends that
his father owns the property.    Although the husband testified
that he had not made any payments toward the purchase of the
property, the trial record reveals that the husband depreciated
the property on his personal income tax returns since the year
he first executed the contract for deed, and that he paid the
taxes upon the property and deducted the same from his income
on his personal income tax returns, and that he had been in

continuous possession of the property.   Notwithstanding the
issue squarely presented to the trial court, no determination

was ever made as to whether it was includable in the parties'
marital estate.
     It is clear, therefore, that there was never a determination
made of the net worth of the marital estate, and we have pre-
viously stated that without such determination there is no basis
upon which the estate can be equitably apportioned, nor any
basis for this Court to conduct meaningful review.     Robertson
v. Robertson (1978),       Mon t .    , 590 P.2d 113, 116, 35
St.Rep. 1889, 1893.    The findings here are patently deficient.
                                -4-
      Although we could otherwise decide that the wife has
waived her right to ask for maintenance, in light of our
decision compelling a remand, we belive it to be in the
interests of justice to leave this issue open so that the
trial court can consider maintenance if the situation warrants
it.
      Because of the nature of the property involved, we do
not believe that the simple entry of legally sufficient findings
of fact in support of whatever judgment might be entered, would
be sufficient.    For all concerned, it is best that there be
a full hearing before another judgment is entered.
      The judgment of the District Court is vacated and this
case is remanded for further proceedings consistent with this
opinion.




We Concur:




       C M e f Justice




             Justices